760 F.2d 1252
In re Andrew S. BLAND and Sonnia J. Bland, Debtors.FINANCE ONE, Plaintiff-Appellant,v.Andrew S. BLAND and Sonnia J. Bland, Defendants-Appellees.
No. 84-8646.
United States Court of Appeals,Eleventh Circuit.
May 21, 1985.

Richard V. Karlberg, Jr., Atlanta, Ga., for plaintiff-appellant.
Guy W. Gupton, III, Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia.
Before RONEY and HILL, Circuit Judges, and PITTMAN*, District Judge.
PER CURIAM:


1
This appeal presents two questions:  (1) whether under the Georgia homestead exemption debtors may use 11 U.S.C.A. Sec. 522(f) to avoid liens that encumber property they seek to exempt, and (2) whether 11 U.S.C.A. Sec. 522(f) is available to Chapter 13 debtors.  These issues were decided in the debtor's favor by a panel of this Court in In re Hall, 752 F.2d 582 (11th Cir.1985).  The same conclusion was reached by the district court in this case in entering judgment for the debtor.


2
Appellant, Finance One, concedes that In re Hall decides the matter if that decision is controlling in this Circuit.  Appellant's only argument is that since the decision was made by a quorum of two judges, the third judge not participating in the decision, it is not binding on this three judge panel.  This argument is without merit.  A panel opinion of this Court is always binding on a subsequent panel even if the decision is made by only a quorum. Panel precedent in this Circuit can only be changed by the Court sitting en banc or by decision of the Supreme Court.   United States v. Darby, 744 F.2d 1508, 1517 n. 2 (11th Cir.1984);  Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc).


3
AFFIRMED.



*
 Honorable Virgil Pittman, U.S. District Judge for the Southern District of Alabama, sitting by designation